Title: To George Washington from Brigadier General George Clinton, 1 May 1777
From: Clinton, George
To: Washington, George



Dear Sir
Fort-Montgomery [N.Y.] 1st May 1777.

Immediatly on the Receipt of your Excellency’s Letter of 23d Ultimo I ordered one third Part of the Militia of Orange County to guard the Passes of the Highlands on the West Side of Hudson’s River to co,operate with the Militia, under Genl Heard if the Enemy shoud make any Attempts in that Quarter; but I am unhappy to find by a Return I have just received from Lieutenant Colo. Cuyper (who commands the Detachment) that not more than 250 have yet arrived at the Post where they were to rendevouz—I have again repeated my Orders to the Colonels of the Militia Regts & I woud fain hope they will exert themselves in Turning out their respective Quotas which if effected will ammount to about 500 Men & this will be all the Strenghth we shall be able to collect for that Service. The Garrisons of this and the other Fortresses in this Neighbourhood being already rather Weak considering their Importance and their defenceless Situation on the Land Side where we are now buisilly employed in erecting proper Works—My Brother as well as myself agree with your Excellency that it woud be prudent for one of us to be with the Troops destined to guard the Passes on the West Side of the River as it may have some Influence on the Militia tending to bring them out with greater chearfulness, and he proposes setting out in a Day or two to join them, by which Time I shall be able to confine my Attention more closely to this Post—As Captains Santford and Watkins have about 40 or 50 Men enlisted I have ordered them to join the Militia under Colo. Cuyper where they will not only be Serviceable as a Reinforcement but most likely to fill their Companies—Captains Black & Tom I have ordered to this Post who I immagine have about an equal Number of Men chiefly enlisted from the Militia called to reinforce this Garrison & here they will have a favourable Opportunity of filling their Companies—This Step I hope will meet your Excellencys Approbation—If the Men which those Gentlemen have already enlisted were armed & cloathed they woud be usefull Soldiers & I believe it woud have great Influence on the Recruiting Service at least in filling of those Companies.
I inclose your Excellency the Report of the Court-Martial for the Tryal of Capt. Miller on the Charge alledged against him by Lieutenant

Belknap And also that of another Court Martial convened for the Tryal of sundry Persons for Treasonable Practises agreable to a Resolve of the Convention of this State—If the Convention approve of the Sentences I conclude I shall be right in ordering them to be carried into Execution—A Sudden & severe Example is extreamly much wanted to deter others from the like wicked Practices And as they are attrocious Offenders a better Opportunity cant be had—Indeed to the Daring Conduct of these Villians marching in a Body well Armed through the Country & firing on the Inhabitants I am well perswaded may be imputed in a great Measure the Unwillingness of the Militia to leave Home & shoud they Escape with Impunity or their Punishment long delayed much Evil woud arise.
Your Excellency I presume has already a more perfect Account of our Missfortunes at Danburry than I am able to give. The Bearer Capt. Lush Paymaster to Colo. DuBois’s Regimt whose Business is to procure some Cash which is much wanted for the Regiment will be able to inform your Excellency of any Particulars which I May have omitted respecting the above disafected Persons & their Connections with others as he acted as Judge Advocate. The Enemys Shipping still continue at Dobbs’s Ferry another small Topsail Vessel joined them Day before Yesterday soon after which they all come under Sail the Wind ahead, beat up the River about half a Mile & come too since which tho the Wind has been fair & high they have not moved—They appear to have but few Troops on Board who are buisilly employed in getting & taking on Board Fascines & Gabions. I am with the highest Esteem your Excellencys Most Obedt Humble Servt

Geo. Clinton


All the Accounts which we have been able to collect from different Parties of Torries lately apprehended in this State agree that the Enemy mean to pursue their Original Intention of joining their Southern & Northern Armies up this River & that they are to be aided by the Indians.

